Citation Nr: 1229052	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-33 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disability manifested by upper, middle, and low back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction over the claims file was later transferred to the Louisville, Kentucky RO.  

This case was previously before the Board in December 2011, when it reopened the Veteran's claim for service connection for a low back disability, and remanded both that claim and a claim for service connection for a middle and upper back disability for additional evidentiary development.

The issue of entitlement to an evaluation in excess of 30 percent for service-connected irritable bowel syndrome with gastroesophageal reflux has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In December 2011, the Board remanded the Veteran's claim in order to provide the Veteran with an additional VA examination addressing the nature and etiology of the Veteran's claimed disabilities of the upper, middle, and low back.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's December 2011 Remand instructed the examiner to address the following questions as to any current upper, middle, or lower back disabilities identified:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that such disability had its onset in service or is otherwise related to service, to include any complaints noted in her service treatment records?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that such disability was caused by the Veteran's service-connected gastroesophageal reflux disease (GERD)/irritable bowel syndrome (IBS?)

If it is determined any disability of the upper, middle or low back was not caused by her service-connected GERD/IBS, the examiner should opine whether it is at least as likely as not that any disability of the upper, middle or low back has been aggravated (that is, permanently worsened) by service-connected GERD/IBS beyond natural progression.

The examiner's responses to each of these questions is inadequate.  The examiner first noted that the Veteran "originally has [sic] a thoracolumbar spine several years ago while in military service.  Her back pain today appears to be related to her original injury."  Then, the examiner stated that the Veteran's current back disability was less likely than not incurred in or caused by the claimed in service injury.  As a rationale, the examiner stated "today examination regarding the original thoracic/lumbar back pain does not support the etiology of her current spine complaints."  This is not a rationale.  This is simply a restatement of the examiner's conclusion.  Read together, the examiner's medical opinion is unclear.  On remand, an additional opinion should be solicited regarding the relationship between the Veteran's current back disability and her active duty service.

With regard to the possible relationship between the Veteran's GERD/IBS and her back pain, the examiner stated that it was "beyond [his] expertise" to opine in this way, and he stated that such an opinion would be speculative.  Before the Board can rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.")  In the instant case, the examiner has offered no explanation why such an opinion could not be rendered without speculation.  Additionally, while the examiner suggested that the question was outside his area of expertise, the examiner did not identify the type of expert who should be sought for such an opinion.  An additional opinion regarding the etiology of the Veteran's back condition must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the examiner who conducted the January 2012 VA examination.  The examiner should once again be requested to provide answers to the following questions, and to provide a more thorough rationale.  If that examiner is no longer available, a new examination should be conducted.

a) Is it at least as likely as not (i.e., a 50 percent probability or greater) the Veteran's back disability had its onset in service or is otherwise related to service, to include any complaints noted in her service treatment records?

b) Is it at least as likely as not (i.e., a 50 percent likelihood or greater) that the Veteran's current back condition was caused by the Veteran's service-connected gastroesophageal reflux disease (GERD) or irritable bowel syndrome (IBS)?  

c) Is it at least as likely as not that the Veteran's current back condition was aggravated (i.e., permanently worsened) by the Veteran's service-connected GERD or IBS?

If the examiner believes that it would more appropriate to seek an opinion from a health care provider of another expertise, the examiner should identify which type.  Then the claims file should be forwarded to an examiner of appropriate expertise for an opinion.

The physician must review the Veteran's claims file prior to the examination of the Veteran.  A detailed rationale for all opinions expressed should be provided.  The examiner is cautioned that if the examiner is unable to reach an opinion without resort to speculation, this itself is an opinion that must be supported by a robust rationale explaining why such an opinion cannot be offered, commenting on whether any further tests, evidence, or information would be useful in rendering an opinion.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



